Supreme Court of Florida
                            ____________

                           No. SC20-472
                            ____________

                           JESSE BELL,
                            Appellant,

                                 vs.

                       STATE OF FLORIDA,
                            Appellee.

                          February 3, 2022

PER CURIAM.

     Jesse Bell appeals his judgment of conviction for first-degree

murder and sentence of death. We have jurisdiction. See art. V, §

3(b)(1), Fla. Const. For the reasons explained below, we affirm in all

respects.

                           BACKGROUND

     In May 2019, Bell and his codefendant Barry A. Noetzel—

cellmates at Mayo Correctional Institution—formulated a 12-step

plan, entitled “Countdown to [E]xtention” [sic] (Plan), to murder
Mayo Correctional Officer James Newman as well as a fellow

inmate. 1 The Plan read as follows:

     1. Get on vegan diet
     2. Get multiple tools
     3. Get diagram of area
     4. Find a gofer.
     5. Baby powder?
     6. Patience!!!!
     7. Pick a dick sucker
     8. Background check on dick sucker.
     9. Pick a date
     10. Commence dry runs-rehearsals.
     11. Exicute [sic]!
     12. Work on spelling!!

     Over the next month, Bell and Noetzel carried their plan into

effect. They switched to a vegan diet to gain greater access to the

area of the kitchen where Officer Newman worked. They recruited

other inmates to scout out the layout of the kitchen where they

intended to carry out Officer Newman’s murder. They obtained

pieces of fence and metal, which they fashioned into sharp objects

resembling ice picks. As for the inmate to be killed, Bell and

Noetzel selected Donald H. Eastwood Jr.—whom they believed to be

homosexual and a child molester.




      1. Bell later confessed that he and Noetzel intended to murder
the inmate as practice for murdering Officer Newman.

                                -2-
     Bell and Noetzel selected a date for carrying out the murders

and, consistent with their plan, invited Eastwood to their cell for a

cup of coffee. Once Eastwood arrived, Noetzel—who was sitting on

the toilet pretending to play a game on his tablet—invited him to

look at his tablet screen. When Eastwood leaned over to look at the

screen, Bell placed him in a chokehold while Noetzel retrieved a

makeshift knife and stabbed Eastwood in the left eye.

     Eastwood passed out from the attack. Leaving the knife in

Eastwood’s eye, Noetzel hung up a curtain to prevent others from

seeing into the cell. Eastwood regained consciousness, attempted

to stand, and asked Bell and Noetzel what he had done to provoke

the attack. Bell choked Eastwood again, causing him to again lose

consciousness. At that point, either Bell or Noetzel pulled the knife

out of Eastwood’s left eye and stabbed him in his right eye.

     Eastwood attempted to sit up. However, Bell “cranked down”

on Eastwood’s neck and held him down. When Bell heard

Eastwood make another noise, he choked him a third time until

Eastwood’s face turned purple. Finally, Bell pushed Eastwood’s

face into a pool of his own blood to ensure he was dead.

     After confirming Eastwood to be dead, Bell and Noetzel


                                 -3-
shoved his body between their bunks, covered it with a blanket,

cleaned up the blood, and removed the curtain. They then hung up

a sign in their cell, which read, “GOD HATES FAGS. FAGS HATE

GOD! KILL ALL FAGS AND CHO-MOES! (And Any C.O.’s Who F*ck

with You!). 2

     As planned, Bell and Noetzel then made their way to the

cafeteria and stabbed Officer Newman with another homemade

knife. Other officers intervened and thwarted the attack. Officer

Newman survived the assault.

     Thereafter, Bell confessed—on multiple occasions—to

murdering Eastwood and stabbing Officer Newman. These

interviews were recorded.

     Ultimately, a grand jury indicted Bell and Noetzel jointly for

five offenses—one count of first-degree murder, attempted murder

of a correctional officer with a deadly weapon, conspiracy to commit

first-degree murder, and two counts of possession of contraband in

a prison. On the first-degree murder count, the State sought the

death penalty.




     2. “C.O.” means correctional officer.

                                -4-
     Following the indictment, Bell expressed his desire to proceed

pro se. The trial court conducted a detailed Faretta 3 inquiry and

found Bell competent to represent himself in the proceedings.

     At a later hearing, Bell announced his intent to enter a no

contest plea to the charges. The State gave a factual basis for Bell’s

first-degree murder charge as well as for each of the additional

charged offenses. Bell did not object to the factual basis. The trial

court then accepted Bell’s plea and adjudicated him guilty of the

charged offenses. After accepting the plea, the trial court engaged

Bell in the following dialogue:

          THE COURT: All right. Before we proceed to
     sentencing, which will be at another day, do you
     understand at that proceeding it will be either be
     before a jury or before the Court and the [S]tate will
     be required to present evidence sufficient as
     indicated to you that there are aggravating factors
     to support the imposition of the death penalty. You
     understand that?
          BELL: Yes, sir.
          THE COURT: You have the right to call
     witnesses at that proceeding in mitigation. Do you
     understand that?
          BELL: Yes, sir.
          THE COURT: Do you have witnesses that you
     wish to call?
          BELL: No, sir.
          THE COURT: Do you wish to testify at that

     3. Faretta v. California, 422 U.S. 806 (1975).

                                  -5-
     proceeding?
          BELL: Yes, sir.

     Bell ultimately waived his right to a penalty-phase jury.

Following the completion of a competency evaluation, the court

conducted a consolidated penalty phase and Spencer 4 hearing. At

the hearing, the State sought to prove five aggravating

circumstances, including that Bell was previously convicted of a

felony involving the use or threat of violence to a person, that the

capital felony was committed to disrupt or hinder the lawful

exercise of a government function or the enforcement of laws, and

that the capital felony was especially heinous, atrocious, or cruel.

     To prove these aggravators, the State called several witnesses.

First, the State called Captain Colin Woodall, who responded to the

attack on Officer Newman. According to Captain Woodall, Officer

Newman was slumped over and bleeding from several stab wounds.

Captain Woodall also spoke to Bell, who informed him that

Eastwood’s body could be found in the cell. Captain Woodall

proceeded to the cell and found Eastwood’s body.




     4. Spencer v. State, 615 So. 2d 688 (Fla. 1993).

                                 -6-
     Next, the State called the law enforcement officers to whom

Bell and Noetzel confessed. Through these witnesses, the State

introduced the recorded confessions.

     In addition, the State called the medical examiner who

testified that Eastwood’s cause of death was homicide brought

about by “sharp force trauma to the left eye and brain with neck

compression.” He further explained that the stab wound to

Eastwood’s left eye was deep—penetrating into the frontal lobe of

the brain—and very painful. According to the medical examiner,

given the amount of blood on Eastwood’s face and chest, his “heart

was pumping vigorously” during the attack. Thus, it was

“possib[le]” Eastwood was alive to experience the manual

strangulation.

     Once the State rested its case, Bell took the stand. He offered

the following testimony in mitigation:

               I had a pretty good childhood, really no abuse,
          nothing to speak of.
               I’ve been in prison a long time. My behavior
          hasn’t been really good in prison, but I’ve never
          assaulted any officers besides Newman, which was
          brought up. I had my reasons for that. He knows
          what they are.




                                -7-
                Well, I suffer from depression and I would like
          the competency doctor’s diagnosis to be put into
          evidence.
                ....
                I came forward. I pled guilty. I’ve had good
          behavior in court. My family loves me. I’ve had
          good prison behavior since this incident. I haven’t
          had any DRs[5] or any kind of problems with the
          officers.
                ....
                I’ve never been a good person, but I’ve
          always been an honest person.

Bell then entered his competency report into evidence and

presented a closing argument in which he objected to the

heinous, atrocious, and cruel aggravator, arguing that it was

“too vague.” He further posited that it would be

“unconstitutional” and “cruel and unusual punishment” to

execute him by lethal injection since he would know of his

impending death for 20 or 30 seconds beforehand.

     Bell also argued that the State failed to prove that he

disrupted a lawful exercise of law enforcement. Finally, Bell argued

that Officer Newman’s attack could not support the prior violent

felony aggravator, because it was a “doubling of aggravators” used

to “inflame” the court.



     5. The term “DRs” likely refers to prison disciplinary reports.

                                -8-
     At the end of the consolidated hearing, the trial court took the

issue of sentencing under advisement, scheduled a sentencing

hearing, and ordered the preparation of a presentence investigation

(PSI) “[o]ut of the abundance of caution[.]” Citing Muhammad, 6 Bell

objected to the PSI, arguing it was unnecessary since he did not

waive mitigation. Overruling that objection, the trial court adhered

to its initial decision on the PSI.7

     At the sentencing hearing, the trial court announced its

decision to impose the death penalty for the murder of Eastwood.

In its detailed sentencing order, the court found that the State

proved the existence of the following aggravators beyond a

reasonable doubt, with the noted weight: (1) the capital felony was

committed by a person previously convicted of a felony and under




     6. Muhammad v. State, 782 So. 2d 343 (Fla. 2001).

     7. The PSI detailed Bell’s criminal, educational, work, and
family history. It further explained that Bell was in good health but
had been “treated for depression.” It also contained a statement
from Bell that he had never used illegal drugs. Though the PSI was
not particularly thorough, it included the type of information a
comprehensive PSI requires. See Fla. R. Crim. P. 3.710(b)
(explaining that a comprehensive PSI describes a defendant’s
“previous mental health problems (including hospitalizations),
school records, and relevant family background”).

                                   -9-
sentence of imprisonment (great weight); (2) the defendant was

previously convicted of another capital felony or of a felony involving

the use or threat of violence to the person (great weight); (3) the

capital felony was especially heinous, atrocious, or cruel (HAC) (very

great weight); and (4) the capital felony was committed in a cold,

calculated, and premeditated manner (CCP) without any pretense of

moral or legal justification (very great weight). However, the court

found that the State failed to prove beyond a reasonable doubt that

the capital felony was committed to disrupt or hinder the lawful

exercise of any governmental function or the enforcement of laws,

and accordingly assigned that aggravator no weight.

     As for mitigation, the trial court observed:

           [Bell] admitted his Competency Evaluation and
           stated that he suffered from depression. He
           also indicated that he had come forward, pled
           guilty, exhibited good courtroom behavior, had
           satisfactory prison behavior since the murder
           and attack, and that his family loves him. He
           also explained that he has never been “a good
           person” but that he is an “honest person” and
           believes in taking responsibility for his action.

     The court then analyzed each statutory mitigator outlined in

section 921.141(7), Florida Statutes (2019), and ultimately found

that none applied. Nevertheless, the court found the following


                                 - 10 -
nonstatutory mitigators applicable and assigned each the indicated

weight: (1) Bell took responsibility for his conduct and cooperated

during the investigation of and prosecution for the killing of

Eastwood (little weight); (2) Bell exhibited appropriate courtroom

behavior (little weight); (3) Bell had never assaulted any corrections

officers until the attack on Officer Newman (no weight); (4) Bell’s

family loves him (slight weight); and (5) Bell had been previously

diagnosed with and treated for depression (little weight).

     The court then weighed the aggravating factors against the

mitigating circumstances, concluding that “the aggravating factors

clearly, convincingly, and beyond a reasonable doubt outweigh[ed]

the mitigating factors.” Accordingly, the trial court sentenced Bell

to death.

     Bell now appeals.

                              ANALYSIS

     Bell raises two issues for our review. First, he argues that

given the limited mitigation presented in this case, the trial court

abused its discretion by failing to order the preparation of a

comprehensive PSI, by not requiring the State to present all

mitigating evidence in its possession, and by failing to appoint


                                - 11 -
counsel to further investigate his potentially mitigating

circumstances. Second, Bell asserts that the trial court committed

fundamental error by failing to determine beyond a reasonable

doubt that the aggravating factors in his case were sufficient to

impose a death sentence and that those factors outweighed the

mitigating circumstances. Though he has not raised this issue, we

also address whether Bell intelligently and voluntarily entered his

no-contest plea.

                             Mitigation

     As to his first point, Bell argues that, given the minimal

mitigation presented at his consolidated hearing, the trial court

erred in failing to employ the mitigation-investigation procedures

this Court established in Muhammad and modified in Marquardt,8

thereby depriving him of an “individualized” sentencing

determination. 9 We disagree.



     8. Marquardt v. State, 156 So. 3d 490 (Fla. 2015) (modifying
Muhammad’s procedures to require trial courts to appoint
independent, special counsel to represent the public interest in
bringing forth all available mitigation).

     9. The United States Supreme Court’s precedent regarding
mitigation “confer[s] upon defendants the right to present
sentencers with information relevant to the sentencing decision and

                                - 12 -
     As a threshold matter, this Court reviews a trial court’s

consideration of mitigation evidence for abuse of discretion. Foster

v. State, 679 So. 2d 747, 755 (Fla. 1996). And, where a defendant

fails to preserve—by specific objection—the trial court’s alleged

errors, this Court will only reverse where there is a showing of

fundamental error. See Hopkins v. State, 632 So. 2d 1372, 1374

(Fla. 1994).

     Additionally, this Court affords competent capital defendants

“great control over the objectives and content of [their] mitigation.”

Boyd v. State, 910 So. 2d 167, 189 (2005). Thus, regardless of

“[w]hether [the] defendant is represented by counsel or is

proceeding pro se, the defendant has the right to choose what

evidence, if any, the defense will present during the penalty phase.”

Id. at 189-90.

     A capital defendant may waive the right to present evidence,

but such a waiver does not eliminate the court’s responsibility to

consider mitigating evidence in the record. See Sparre v. State, 164



oblige[s] sentencers to consider that information in determining the
appropriate sentence. [And] [t]he thrust of [the Supreme Court’s]
mitigation jurisprudence ends [t]here.” Kansas v. Marsh, 548 U.S.
163, 173-74 (2006).

                                 - 13 -
So. 3d 1183, 1196 (Fla. 2015). Specifically, when a capital

defendant waives the right to present any mitigating evidence and

invites a death sentence, the trial court must order the preparation

of a comprehensive PSI and require the State to put into the record

any mitigating evidence in its possession. See Muhammad, 782 So.

2d at 343.

     However, where a defendant does not waive the right to

present mitigation, Muhammad’s investigative procedures do not

apply. See Eaglin v. State, 19 So. 3d 935, 945-46 (Fla. 2009)

(noting that Muhammad’s procedures “only [apply] to cases in which

there is a complete waiver of all mitigation”); Boyd, 910 So. 2d at

189 (finding Muhammad inapplicable where the defendant “did not

waive all mitigation but only limited the matters presented on

mitigation”); McCray v. State, 71 So. 3d 848, 880 (Fla. 2011)

(holding Muhammad did not apply where the defendant “did not

waive all mitigation”); see also Craft v. State, 312 So. 3d 45, 53-54

(Fla. 2020) (declining to apply Muhammad where the defendant did

not waive the presentation of mitigation evidence).

     Here, Bell did not waive the right to present mitigation. In

fact, he offered several items of mitigation into evidence during his


                                - 14 -
penalty-phase testimony, including his history of depression, his

good courtroom behavior, his good behavior in prison since the

incident, the fact that aside from Officer Newman, he had not

assaulted any other officers at Mayo, and the fact that he had

voluntarily entered his no contest plea. Bell also testified that his

family loved him and that he had always been an honest person.

Furthermore, Bell offered into evidence his competency evaluation—

which detailed his history of and treatment for chronic recurrent

major depressive disorder, generalized anxiety disorder, and

antisocial personality disorder.

     Thus, Bell did not waive his right to present mitigation and

Muhammad does not apply. Accordingly, the trial court did not

abuse its discretion by not employing all the procedures required in

Muhammad.

                      Sufficiency of Findings

     Next, Bell argues that the trial court committed fundamental

error by failing to find beyond a reasonable doubt that sufficient

aggravating factors existed to warrant a death sentence and that

those factors outweighed the mitigating circumstances. According

to Bell, the weighing determinations in section 921.141 are subject


                                   - 15 -
to the beyond-a-reasonable-doubt standard. Our recent case law

forecloses this argument, and we see no reason to depart from this

precedent. See Rogers v. State, 285 So. 3d 872, 885 (Fla. 2019)

(rejecting the argument “that the trial court erred in failing to

instruct the jury that it must determine beyond a reasonable doubt

whether the aggravating factors were sufficient to justify the death

penalty and whether those factors outweighed the mitigating

circumstances”); Lawrence v. State, 308 So. 3d 544, 552 n.8 (Fla.

2020) (finding this fundamental-error claim “equally meritless”

where a defendant waived the right to a penalty-phase jury); Craft,

312 So. 3d at 57; Santiago-Gonzalez v. State, 301 So. 3d 157, 177

(Fla. 2020); Bright v. State, 299 So. 3d 985, 998 (Fla. 2020);

Davidson v. State, 323 So. 3d 1241, 1247-48 (Fla. 2021).

                 Voluntariness of No Contest Plea

     Finally, in death penalty cases, this Court has a “mandatory

obligation” to review Bell’s conviction for first-degree murder even

where he has entered a no contest plea. Doty v. State, 170 So. 3d

731, 738 (Fla. 2015). In conducting this review, we “scrutinize the

plea to ensure that the defendant was made aware of the

consequences of his plea, was apprised of the constitutional rights


                                 - 16 -
he was waiving, and pled [no contest] voluntarily.” Ocha v. State,

826 So. 2d 956, 965 (Fla. 2002). We also review the relevant

factual basis for the plea. Doty, 170 So. 3d at 739.

     Here, Bell indicated he understood the constitutional rights he

was giving up by pleading no contest. The plea form—which Bell

stated he read and understood—expressly stated that he

understood that by pleading, he gave up the right against self-

incrimination.

     The trial court explained to Bell the seriousness of the charges

he faced as well as the fact that his first-degree-murder charge

carried a possible sentence of death. Bell stated he understood.

When asked whether anyone threatened, coerced, or promised him

anything in exchange for entering his plea, Bell answered no.

     Finally, the State provided a factual basis for each charge

underlying Bell’s no contest plea—including the first-degree murder

charge—and Bell did not object to any portion of the factual basis.

     Therefore, we find that Bell voluntarily and knowingly entered

his no contest plea. See Covington v. State, 228 So. 3d 49, 67 (Fla.

2017).




                                - 17 -
                            CONCLUSION

     Accordingly, we affirm Bell’s first-degree murder conviction

and sentence of death.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., concurring in result.

     For the reasons expressed in my dissenting opinion in

Lawrence v. State, 308 So. 3d 544 (Fla. 2020) (receding from

proportionality review requirement in death penalty direct appeal

cases), I can only concur in the result.

An Appeal from the Circuit Court in and for Lafayette County,
    David W. Fina, Judge – Case No. 342019CF000055CFBXMX

Jessica J. Yeary, Public Defender, and Barbara J. Busharis,
Assistant Public Defender, Second Judicial Circuit, Tallahassee,
Florida,

     for Appellant

Ashley Moody, Attorney General, and Jason W. Rodriguez, Assistant
Attorney General, Tallahassee, Florida,

     for Appellee



                                - 18 -